Citation Nr: 0013337	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-14 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned for a service-connected left eyelid scar.

2.  Entitlement to service connection for ptosis, secondary 
to service-connected residuals of a left eyelid injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal arises from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that established service connection 
for an injury of the left eyelid and assigned a 
noncompensable rating.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  Because the veteran appealed 
the initial rating, the Board has recharacterized that issue 
as shown on page 1 of this decision.  

During the course of the appeal, the veteran argued that his 
left eyelid drooped as a result of the in-service injury.  
The RO then separately adjudicated the drooping eyelid issue 
on a service connection basis.  Because it is possible that 
the drooping eyelid stems from the service-connected eyelid 
scar, the Board finds the two issues to be inextricably 
intertwined.  


REMAND

A claim that a service-connected disorder is more disabling 
than currently rated is generally well grounded.  The veteran 
has also claimed that one of the symptoms of his service-
connected left eyelid scar is intermittent ptosis of the left 
eyelid.  He submitted medical evidence of a diagnosis of 
ptosis of the left eyelid and eyebrow and medical evidence 
that it is due to an old injury.  Inasmuch as the claim 
appears plausible, the Board finds that it is well grounded.

Once a claimant has submitted evidence of a well-grounded 
claim, VA is obligated under 38 U.S.C. § 5107(a) to assist 
the claimant in developing the facts pertinent to the claim. 

During a September 1997 VA scars examination, the veteran 
reported occasional drooping of the left eyelid.  The 
examiner noted that currently, there was no eyelid droop.  A 
June 1998 private eye examination report notes left eyelid 
droop due to old injury.  A November 1998 VA outpatient 
report again notes the veteran's complaint of left eyelid 
droop since 1958.  An April 1999 optometry report notes 
complaint of left eyelid droop that has become more 
pronounced over the recent two years and offers a diagnosis 
of ptosis of the left upper lid and of the left brow.  

The medical evidence suggests that the veteran has ptosis due 
to his service-connected injury that might cause some 
obscuration of the pupil or other disfigurement.  However, 
the medical evidence merely suggests that the in-service 
injury caused the ptosis and is otherwise insufficient to 
accurately rate the disorder.

For the aforementioned reason, the case is REMANDED to the RO 
for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since April 1999.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for an 
appropriate VA evaluation of his left 
eyelid.  The claims file and a copy of 
this remand must be made available to the 
examiner for review in connection with 
this examination.  The examiner should 
review the claims file, examine the 
veteran and provide findings that take 
into account the veteran's complaint of 
ptosis on the left.  The examiner is 
asked to offer an opinion as to whether 
it is at least as likely as not that a 
left eyelid scar or the in-service injury 
that caused the left eyelid scar has also 
caused ptosis.  

3.  If, and only if, it is at least as 
likely as not that the scar or the in-
service injury has resulted in any 
ptosis, the examiner is asked to comment 
on the degree of obscuration of the pupil 
and to what extent any ptosis is 
disfiguring.  Please refer to diagnostic 
codes 6019 and 7800 for relevant rating 
criteria.  All examination findings along 
with complete rational of opinions and 
conclusions should be set forth in a type 
written report.  

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

6.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claims on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

7.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




